DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,109,419 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the instant Application
Claims of the Patent ‘419
Regarding claim 1: A network access method, comprising: receiving, by a station, a first radio frame from a first access point belonging to a multiple basic service set, wherein the first radio frame includes information indicating that the first access point is configured to support multiple basic service set IDs (BSSIDs) for stations in multiple basic service sets; receiving, by the station, a second radio frame from the first access point, wherein the second radio frame is a trigger frame comprising resource units for use in a random-access by an associated station or an unassociated station; determining, by the station, a sending address of the trigger frame indicative of a first identity or a second identity; determining, by the station, the resource units included in the trigger frame; receiving, by the station, a third radio frame from a second access point; setting, by the station, a contention-window parameter according to a random-access parameter notified by the second access point; initializing, by the station, an orthogonal frequency division multiple access back-off (OBO) counter; and performing, by the station, the random-access according to a parameter carried by the third radio frame.
Regarding claim 1: A network access method, comprising: receiving, by a station, a first radio frame from a first access point belonging to a multiple basic service set, wherein the first radio frame includes information indicating that the first access point is configured to support multiple basic service set IDs (Multiple BSSIDs) for stations in multiple basic service sets; receiving, by the station, a second radio frame from the first access point, wherein the second radio frame is a trigger frame comprising resource units for use in a random-access by an associated station or an unassociated station; and based at least upon the information indicating that the first access point is configured to support Multiple BSSIDs, a sending address of the trigger frame indicative of a first identity or a second identity, and the resource units included in the trigger frame, performing, by the station, the random-access.


	As can be seen from the above table, the claims of the instant application, and the claims of the ‘419 Patent are similar such that each of the limitations of the instant application teaches each and every limitation of the ‘419 Patent such that the allowance of the claims of the instant application would unjustifiably time-wise extend the Patent rights granted to the ‘419 Patent. Therefore, it is necessary to require a terminal disclaimer for the instant application. 
	The office notes that a number of the dependent claims of the instant application are similar or exact in language with ‘419 Patent, for example, claim 2 of the ‘419 Patent and claim 41 of the instant application recite the same limitations. 
	Independent claims 47 and 54 which are similar and/or parallel in scope with Independent claim 40 are similarly rejected for the reasons given above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Viger et al. (US 2021/0204324 A1) “Improved Random Access Resource Units by a Plurality of BSSS” teaches the transmission of a Multi-BSS trigger frame comprising random access RU for use by a plurality of stations in multiple BSSS.
Asterjadhi et al. (US 2017/0303245 A1) “Random Access Resource Unit Allocation for a Multiple BSSID Network” Teaches the transmission of a trigger frame for Multi-BSS with Random Resource Units”
Ghosh et al. (US 2018/0184401 A1) “Coordinated Transmissions Among Virtual Access Points (VAPs)”
Ko et al. (US 2019/0313466 A1) “Wireless Communication Method Using OFDMA Random Access and Wireless Communication Terminal Using Same”
Patil et al. (US 2018/0302923 A1) “Trigger-Based Random Access in a Multiple BSSID Network”
Sevin et al. (US 2020/0120711 A1) “Multi-User Communication in a Multi-BSS Environment of an 802.11ax Networks”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411